26 So.3d 714 (2010)
R.G., Father of R.G., Jr., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellee.
No. 5D09-3869.
District Court of Appeal of Florida, Fifth District.
February 5, 2010.
Nickole E. Frederick, Orlando, for Appellant.
Kelly Swartz, Department of Children and Families, Rockledge, for Appellee.
William J. McClellan, of Law Office of William J. McClellan, P.A., Orlando, Guardian ad Litem.
PER CURIAM.
Pursuant to the Appellee's confession of error, the order terminating parental rights of the Appellant is reversed and this cause is remanded for further proceedings.
REVERSED and REMANDED.
PALMER, LAWSON and JACOBUS, JJ., concur.